Name: Commission Regulation (EC) No 748/94 of 30 March 1994 modifying the entry into force of Regulation (EC) No 607/94
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  trade policy;  prices;  tariff policy;  foodstuff
 Date Published: nan

 31 . 3 . 94 Official Journal of the European Communities No L 87/89 COMMISSION REGULATION (EC) No 748/94 of 30 March 1994 modifying the entry into force of Regulation (EC) No 607194 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92, of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 13 (6) thereof, Whereas Commission Regulation (EC) No 607/94 (3) instituted a new nomenclature for the export refunds for cereal-based compound feedingstuffs ; whereas technical difficulties mean that it is necessary to postpone the application of this Regulation, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EC) No 607/94 the date of 1 April 1994 is replaced by 1 May 1994. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 77, 19 . 3. 1994, p. 5.